Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 6 April 1802
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



My Dear Sister,
Atkinson April 6th. 1802

It has been many weeks since I have heard from you; I hope you have enjoyed health. Our Winter has been very temperate, so warm that we could have no sleighing, & great dificulty the people have had to transport the produce of their rich Farms—I pitied their Cattle, more than their Masters for many broke their Limbs, & died.
I mended a Shirt and several things for Cousin William and John which they ought to have taken with them, but their trunks were so full they could not, & several things which they might have worn here, but was not worth carrying so far, that I think if you please, will do for Mrs Nortons Children, which I send by Master Tufts.
Dr Tufts has written on & desired us to authorize him to sell our deceased Uncles landed property, the demands, being greater than he expected—I hope the President will not fail of becoming yet the “Knight of moon Island, & the Duke of Mount—I forget the name—&ccc—if he wishes it—You mentioned having the Vendue of the movables going off for a triffle. Esqrs Whites at Haverhill sold, it is said, for more than double their worth—so differently Towns estimate goods—& Furniture—
I have been very unwell since the Children went home. Cousin William has written & informed us, it was his Fathers intention for them both to enter the Colledge in New York—I hope the dear Lads will prove a blessing to their connections—I send you a letter from one of their fellow Students, if you will please to convey it with my love as I have been too unwell to write myself You will oblige your / Affectionate Sister

Elizabeth PeabodyMr Peabodys & my best regards where due—
